Opinion,
Me. Justice Paxson :
The court below correctly held that the defendant company was not hable to taxation upon so much of its capital stock as was represented by lands and buildings situate in the state of New Jersey; but we are of opinion that the learned judge erred in his ruling that the 192,000 of said stock represented by the four dredges, the tug-boat, and the eleven scows, conceding that they, or at least a portion of them, were built outside of this state, and have never been within it, were not hable to taxation. This is not because of the technical principle that the situs of personal property is where the domicil of the owner is found. This rule is doubtless true as to intangi*391ble property such as bonds, mortgages, and other evidences of debt. Bub the better opinion seems to be that it does not hold in the case of visible tangible personal property permanently located in another state. In such cases, it is taxable within the jurisdiction where found and is exempt at the domicil of the owner. Goods and chattels, horses, cattle, and other movable property of a visible or tangible character are liable to taxation in the jurisdiction of the state wherein the same are, and are ordinarily kept, irrespective of the residence or domicil of the owner. Legal protection.and taxation are reciprocal, so that such personal property and effects of a corporeal nature, or that may be handled and removed, as receive the protection of the law are liable to be taxed by the law where they are thus protected: Borer on Inter-state Law, 204, and cases there cited; Potter on Corporations, §§ 189, 190; Pierce on Railroads, 472. No fault is found with this principle, but does it apply to the facts of this case ?
It must be conceded that the property in question must be liable to taxation in some jurisdiction. If it were permanently located in another state, it would be liable to taxation there. But the facts show that it is not permanently located out of the state. From the nature of the business, it is in one place to-day and in another to-morrow, and, hence, not taxable in the jurisdiction where temporarily employed. It follows that if not taxable here, it escapes altogether. The rule as to vessels engaged in foreign or inter-state commerce is that their situs for the purpose of taxation is their home port of registry, or the residence of their owner, if unregistered: Pullman Palace Car Co., 29 Fed. Rep. 66; Hays v. Pacific Mail Steamship Co., 17 How. 596. These vessels, if they may be so called, were not registered. Hence, their situs for taxation is the domicil of the owners. This rule must prevail in the absence of anything to show that they are so permanently located in another state as to be liable to taxation under the laws of that state.
Judgment reversed, and a procedendo awarded.